DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 is indefinite because it depends from cancelled claim 47. Additionally, claim 49 recites “the adjacent layers of media”. None of the other pending claims provides antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 24, 30 – 34, 37, 38, 41, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0169449 to Merritt (hereinafter referred to as Merritt).
	In regard to claim 20, as best shown in figure 1, Merritt discloses a media pack (12) with an inlet and outlet face. A reinforcing structure (28) is provided at one face to reinforce the media pack. The reinforcing structure (28) is an adhesive bead, which can include a hot melt adhesive, a urethane, or an epoxy. Merritt does not specifically disclose the method of applying the adhesive bead beads to reinforce the media pack. These types of adhesive are known to be applied in a flowable state when they are tacky and need to harden or cure to into a solid form. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive beads in Merritt by applying the adhesive, or reinforcing agent, in a flowable state and hardening it to form a reinforcing structure as this is a well-known method for applying an adhesive. 

	In regard to claim 24, hot melt, urethane, and epoxy adhesives, which form the reinforcing agent in Merritt, are liquid in their flowable state. 
	In regard to claim 30, the media pack (12) defines an inlet face and an outlet face as shown in figure 1. The media pack further defines a plurality of inlet and outlet flutes extending between the inlet and outlet faces, as discussed in paragraph [0006]. 
	In regard to clam 31, the inlet flutes have an open end proximate the inlet end and a closed end proximate the outlet end and the outlet flutes have a closed end proximate the inlet end and an open end proximate the outlet end. Flow can pass through the media pack, thus the reinforcing agent inherently does not close the open ends of the flutes. 
	In regard to claim 32, the inlet flutes are open proximate the inlet end and closed proximate the outlet end by outlet end sealant and the outlet flutes are closed proximate the inlet end by inlet end sealant and open proximate the outlet end. The reinforcing agent is different than the inlet end sealant and the outlet end sealant. 
	In regard to claim 33, Merritt does not disclose the viscosity of the inlet and outlet sealant or the viscosity of the adhesive used to form the adhesive beads (28). The inlet and outlet sealant would need to remain sufficiently viscous to remain in place and block the entire opening of the flute. There is no evidence the viscosity of the adhesive used to form the adhesive bead is critical. It would have been obvious to choose or optimize the adhesive of the adhesive beads in Merritt to have a lower viscosity than the 
	In regard to claim 34, the reinforcing agent of the adhesive bead (28) extends over the face of the media pack and can be considered to overlap, at least in part, at least one of the inlet end sealant and the outlet end sealant. 
	In regard to claim 37, the reinforcing agent of the adhesive bead (28) can be considered to be axially located adjacent at least one of the inlet and the outlet sealant. 
	In regard to claim 38, as shown in figure 6, a seal member (50) can be attached to the media pack “adjacent” the reinforcing agent of the adhesive beads (28). 
	In regard to claim 41, the seal member (50) is shown to be molded directly to an outer periphery of the media pack (12). 
	In regard to claim 43, the reinforcing agent in Merritt is shown to be applied in 4 beads. Thus, the reinforcing agent is applied to only a portion of the corresponding face. 
	In regard to claim 46, the reinforcing agent in Merritt is applied to a surface of the media pack. Thus, the step of applying the reinforcing agent can be considered to include coating surfaces of filter media of the media pack with the reinforcing agent. 
	
Claims 25 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claims 20, 21, 24, 30 – 34, 37, 38, 41, 43, and 46  above, and further in view of US Patent Application Publication No. 2016/0067648 to Unger et al. (hereinafter referred to as Unger).
	Merritt is discussed above in section 7. In paragraph [0011], Merritt provides some examples for the adhesive, but notes any appropriate adhesive can be used. In . 

Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claims 20, 21, 24, 30 – 34, 37, 38, 41, 43, and 46 above, and further in view of US Patent Application Publication No. 2012/0317944 to Lise (hereinafter referred to as Lise).
	Merritt is discussed above in section 7. In paragraph [0011], Merritt provides some examples for the adhesive, but notes any appropriate adhesive can be used. In regard to claims 26 and 27, Merritt does not disclose using an adhesive where the hardening step would include exposing the adhesive, or reinforcing agent, to UV light. Lise discloses an air filter. In paragraph [0043], Lise discloses adhesives that are usable with the filter element. Lise discloses a photohardenable adhesive that is cured with UV light. It would have been obvious to one of ordinary skill in the art to modify Merritt to include an adhesive that needs to be exposed to UV light to be hardened as suggested by Lise as this is a known type of adhesive to use with an air filter. Additionally, Merritt does not specifically disclose an adhesive that requires a step of actively drying the adhesive to harden it. As further discussed in paragraph [0043], Lise also disclose .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claims 20, 21, 24, 30 – 34, 37, 38, 41, 43, and 46 above, and further in view of US Patent No. 6,156,089 to Stemmer et al. (hereinafter referred to as Stemmer).
	Merritt is discussed above in section 7. In paragraph [0011], Merritt provides some examples for the adhesive, but notes any appropriate adhesive can be used. Merritt does not specifically disclose an adhesive that requires heating for hardening. As discussed in column 4 lines 5 – 14, Stemmer discloses a method of making a filter element with a step of applying an adhesive. The adhesive can be one that is allowed to cure using heat. It would have been obvious to one of ordinary skill in the art to modify Merritt to include an adhesive that needs to be heated to be hardened as suggested by Stemmer as this is also a known type of adhesive to use with an air filter.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Merritt as applied to claims 20, 21, 24, 30 – 34, 37, 38, 41, 43, and 46 above, and further in view of US Patent No. 6,171,354 to Johnson (hereinafter referred to as Johnson).
	Merritt is discussed above in section 7. In paragraph [0011], Merritt provides some examples for the adhesive, but notes any appropriate adhesive can be used. Merritt does not specifically disclose an adhesive that is applied by wiping. As discussed in column 3 lines 55 – 67, Johnson discloses an adhesive layer that is applied to a filter substrate. The adhesive layer is disclosed to be applied using conventional techniques, such as by brushing, which is a process of wiping. It would have been obvious to one of ordinary skill in the art to modify Merritt to include an adhesive that is applied by brushing or wiping as suggested by Johnson as this in a conventionally known technique for applying adhesives. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 – 34, 37, 38, 41 – 43, 45, 46, 49, 53 – 56, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 – 25 of 9,827,527. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 – 25 of the ‘527 patent disclose all of the features in claims 20 – 34, 37, 38, 41 – 43, 45, 46, 49, 53 – 56, and 58 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Babb (US 2010/0011725) discloses a similar filter media pack with reinforcing structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773